NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0260n.06

                                           No. 09-4193
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                             Apr 25, 2011
                               FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk


MARIAM HASSAN EL ASSADI,                                 )
                                                         )        ON APPEAL FROM THE
       Petitioner,                                       )        BOARD OF IMMIGRATION
                                                         )        APPEALS
v.                                                       )
                                                         )                          OPINION
ERIC H. HOLDER, JR., Attorney General                    )
                                                         )
       Respondent.                                       )
                                                         )



BEFORE:        COLE and GIBBONS, Circuit Judges; and CLELAND, District Judge.*

       COLE, Circuit Judge. Mariam Hassan El Assadi petitions us for review of the decision of

the Board of Immigration Appeals. That decision affirmed the Immigration Judge’s denial of El

Assadi’s applications for asylum, withholding of removal, and relief under the Convention Against

Torture. For the following reasons, we DENY El Assadi’s petition.

                                                I.

       El Assadi is a native of Saudi Arabia, but a citizen of no country and thus stateless. Though

of Palestinian heritage, El Assadi was born and lived in Saudi Arabia until she was nineteen years

old. Because her parents are not Saudi Arabian, she was only able to live in Saudi Arabia under her




       *
       The Honorable Robert H. Cleland, United States District Judge for the Eastern District of
Michigan, sitting by designation.
El Assadi v. Holder
No. 09-4193

father’s work permit. El Assadi was never eligible for Saudi Arabian citizenship or any other

permanent status.

       El Assadi testified that she visited her grandmother in Lebanon for one month in either 1998

or 1999 and then returned to Saudi Arabia. However, her Lebanese travel document, issued on July

29, 2000, contains a departure stamp from Lebanon dated August 30, 2000, and El Assadi recalled

visiting Lebanon only once. The travel document El Assadi received from Lebanon was valid for

five years from the date of issue and allowed unlimited entries into Lebanon. El Assadi then visited

the United Kingdom briefly in 2001, returned to Saudi Arabia, and subsequently traveled to the

United Kingdom again in July 2002 to attend her brother’s wedding. In November 2002, El Assadi

departed the United Kingdom for the United States and has remained in the United States since that

time. She is currently married to a recipient of asylum in the United States and has two U.S. citizen

children with that individual.

       El Assadi applied for asylum in 2003, within one year of arriving in the United States.

Though he found her testimony credible, the Immigration Judge (“IJ”) denied El Assadi’s application

for failure to show a well-founded fear of future persecution, and the Board of Immigration Appeals

(“Board” or “BIA”) affirmed. El Assadi timely appealed the denial of her applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

                                                 II.

       A. Standard of Review

       We review the Board’s decision and the portions of the IJ’s opinion incorporated therein as

the final agency order. Zhao v. Holder, 569 F.3d 238, 246 (6th Cir. 2009). Although we review

                                                -2-
El Assadi v. Holder
No. 09-4193

legal determinations de novo, we “must defer to the BIA’s reasonable interpretations of the

[Immigration and Naturalization Act].” Id. at 247 (internal quotation marks and citation omitted).

Meanwhile, “[f]actual findings are reviewed under a substantial evidence standard in which we

uphold a BIA determination as long as it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. (internal quotation marks and citations omitted).

The “substantial evidence” standard requires us to adopt the Board’s findings of fact “[u]nless any

reasonable adjudicator would be compelled to conclude to the contrary.” Id. (internal quotation

marks and citation omitted).

       B. Analysis

       El Assadi’s first contention is that the Board improperly concluded that Saudi Arabia was

the country in which she last habitually resided (and thus from which she had to seek asylum). She

claims that Lebanon is her last habitual residence, because it issued her a travel document.

       To show that she is a refugee, a person with no nationality, such as El Assadi, must

demonstrate that she faces persecution in the “country in which [she] last habitually resided.” 8

U.S.C. § 1101(a)(42)(A). The meaning of “last habitually resided” is a question of law we review

de novo. Urbina-Mejia v. Holder, 597 F.3d 360, 364 (6th Cir. 2010). But because the meaning of

that phrase is ambiguous, we must defer to the Board so long as its “answer is based on a permissible

construction of the statute.” Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837,

843 (1984).

       Here, the IJ looked to the length and nature of the time El Assadi spent in Saudi Arabia in

making his determination, and found that her brief visit to Lebanon did not render that country a

                                                -3-
El Assadi v. Holder
No. 09-4193

place of residence for her, notwithstanding Lebanon’s willingness to issue her a travel document.

Because the IJ’s conclusion relies on “a permissible construction of the statute,” id., one that looks

to the length and character of the time a refugee spent in a country, we defer to that construction.

And substantial evidence supports the Board’s application of that construction to the facts here, as

El Assadi does not challenge the facts underlying the Board’s determination. We thus agree that El

Assadi last habitually resided in Saudi Arabia, and she must show that she merits asylum from that

country.

       A refugee also must have a “well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.”                8 U.S.C.

§ 1101(a)(42)(A). Although demonstrating past persecution creates a rebuttable presumption of

future persecution, 8 C.F.R. § 208.13(b)(1), El Assadi does not claim past persecution. The sole

question, therefore, is whether El Assadi has demonstrated a sufficient likelihood of future

persecution if returned to Saudi Arabia.

       El Assadi argues that she qualifies for asylum from Saudi Arabia because “she would have

no rights and would be unable to work due to the fact she would be a woman with no status.” (El

Assadi Br. 13.) This inability to work is persecution, she continues, because it would “totally

deprive[ her] of the ability to make a living.” (Id. at 13-14.) Economic deprivation may rise to the

level of persecution, though it may do so “only when the resulting conditions are sufficiently severe,”

Daneshvar v. Ashcroft, 355 F.3d 615, 624 n.9 (6th Cir. 2004), that they “constitute a threat to [the]

individual’s life or freedom,” Matter of Acosta, 19 I. & N. Dec. 211, 222 (BIA 1985), overruled in

part on other grounds by Matter of Mogharrabi, 19 I. & N. Dec. 439 (BIA 1987).

                                                 -4-
El Assadi v. Holder
No. 09-4193

       El Assadi has not shown that she would face economic deprivation that would threaten her

“life or freedom” if she is returned to Saudi Arabia. See id. As the IJ noted, El Assadi submitted

several country reports that include descriptions of “discrimination” against women in Saudi Arabia,

(see, e.g., Admin. R. 233-34, 324-43), but these reports do not suggest that women cannot work at

all or that they face economic deprivations of sufficient severity to rise to the level of persecution.

And El Assadi’s brief provides us with no reason to conclude otherwise. We therefore find that

substantial evidence supports the Board’s denial of El Assadi’s asylum application. As El Assadi

cannot show eligibility for asylum, she cannot make the higher showings required for withholding

of removal, see 8 C.F.R. § 208.16(b)(2), or relief under CAT, see id. § 208.16(c)(2).

                                                 III.

       For the foregoing reasons, we DENY El Assadi’s petition.




                                                 -5-